Citation Nr: 9916386	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the claim for waiver of recovery of overpayment of 
death pension benefits was timely filed.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to June 
1957.  He died on March [redacted] 1988.  The appellant is the 
veteran's spouse.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a August 1997 decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office's Committee on Waivers and Compromises (RO).  


REMAND

Review of the record reveals that in June 1988, the VA 
awarded the appellant death pension benefits effective in 
June 1988.  In April 1994, the VA stopped the appellant's 
payments effective in June 1992 because they had not received 
the appellant's income statement.  In November 1994, the VA 
reduced that appellant's benefits payments effective February 
1, 1989, because they had received information showing that 
the appellant's income had changed.  In November 1994, the VA 
again reduced the appellant's pension benefits and in 
February 1995, the appellant's benefits were terminated 
effective February 1, 1990.  The VA determined that an 
overpayment in the amount of $13,038.00 was created.  The 
overpayment was created during the time period of February 1, 
1989 to July 31, 1992.  

In an August 1997 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver on the basis that 
she had not filed the request for the waiver of the recovery 
of the overpayment within the 180 day time limit as set forth 
pursuant to 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§ 1.963(b) (1998).  The appellant filed a timely appeal with 
respect to this decision.  

At the hearing before the Board in March 1999, the appellant 
raised the issue of the validity of the indebtedness.  The 
appellant asserted that she stopped receiving VA pension 
benefit payments since March 1991 or April 1991.  Hearing 
Transcript, hereinafter Tr., 6.  She indicated that she went 
back to the bank to find out if the direct deposits had been 
made to her account and the bank told her that the payments 
had stopped.  Tr. 10.  Review of the record reveals that a 
direct deposit authorization form, which was completed by the 
appellant, and is dated in September 1988, is associated with 
the claims folder.  In this form, the appellant authorized 
the government to directly deposit her VA pension benefits 
into her account at the Animas Credit Union.  There is no 
evidence in the claims folder that the appellant revoked this 
authorization.  The Board points out that an April 1997 audit 
from the VA Debt Management Center indicates that from 
December 1990 to July 1992, the appellant was paid $8,080.00 
in VA death pension benefits, to which she was not entitled.  
The audit indicates that the total amount of the overpayment 
indebtedness was $13,038.00.  

The Board finds that the question as to the validity of the 
overpayment indebtedness must be addressed prior to the 
determination of the appeal regarding the request for a 
waiver.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
The Board finds that this matter should be remanded to the RO 
for additional development.  The RO should contact the 
finance office and request the finance office to review the 
pertinent records to determine whether VA death pension 
benefits were paid to the appellant or to the appellant's 
financial institution for the time period in question.  If 
benefits were paid to the appellant, the finance office 
should determine the amount that was paid.  

The Board also finds that additional development is needed 
with respect the issue of entitlement to a waiver of recovery 
of the overpayment indebtedness.  In the August 1997 Decision 
on Waiver of Indebtedness, the RO determined that according 
to the Debt Management Center CAROLS letter screen, the 
appellant was notified of her waiver rights by a letter dated 
February 23, 1995.  The RO indicated that the appellant's 
request for a waiver was received on August 12, 1997.  The RO 
held that since the appellant did not file the request for a 
waiver for the overpayment within 180 days from the date of 
the notification of the indebtedness, as set forth in 
38 U.S.C.A. § 5302 (a) (West 1991) and 38 C.F.R. § 1.963(b) 
(1998), the appellant's request for the waiver of the 
overpayment indebtedness was denied.  The Board notes that 
review of the record reveals that a copy of the Debt 
Management Center's CAROLS letter screen is not associated 
with the claims folder.  Consequently, the Board finds that 
this matter should be remanded to the RO.  The RO should 
contact the Debt Management Center and attempt to obtain a 
copy of the CAROLS screen letter and associate such letter 
with the claims folder.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant 
and request the appellant to provide 
evidence which shows that her account 
with the Animas Credit Union was closed 
in 1991 and shows that she had revoked 
the direct deposit authorization, dated 
in September 1988, which authorized the 
government to deposit her VA death 
pension benefits into her account at the 
Animas Credit Union.  

2.  The RO should contact the finance 
office at the RO and request the finance 
office to retrieve from the TARGET 
system, records which indicate whether 
the appellant received, by direct deposit 
or by check, VA death pension benefits 
from March 1991 to July 1992.  If this 
information is not available on the 
current TARGET system, the finance office 
should retrieve this information from the 
archived records or microfiche.  If the 
records show that the benefit payments 
were made, the finance office should 
indicate whether the appellant was paid 
by direct deposit or by check, the date 
that the payments began and ended, and 
where the payments were sent.  If the 
payments were made by direct deposit, the 
finance office should indicate the name 
and address of the financial institution 
to which the payments were made.  If the 
payments were returned, the finance 
office should indicate the date the 
payments were returned and the amount 
that was returned.  The RO should 
associate with the claims folder any 
records retrieved by the finance office.  

3.  If the overpayment is determined to 
be valid, the RO should contact the Debt 
Management Center, and attempt to obtain 
and associate with the claims folder, a 
printout of the CAROLS screen which 
indicates that the appellant was notified 
of the overpayment indebtedness and her 
waiver rights, a copy of the form letter 
and an explanation of the codes on the 
CAROLS screen.  These documents should be 
associated with the claims folder.  

4.  Thereafter, the RO should review the 
additional evidence and readjudicate the 
timeliness of the claim for entitlement 
to a waiver of recovery of the 
overpayment indebtedness. 

If any benefit sought remains denied, the appellant and her 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
appellant and her representative, thereafter, should be 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until she is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


